444 F.2d 535
UNITED STATES of America, Appellee,v.Robert E. BENNETT, II, Appellant.
No. 71-1525.
United States Court of Appeals, Ninth Circuit.
June 22, 1971.

John McBride, of Wylie, Leahy, Blunt & McBride, San Jose, Cal., for appellant.
James L. Browning, Jr., U.S. Atty., F. Steele Langford, Chief, Crim.  Div., Fredric F. Tilton, Asst. U.S. Atty., Sam Francisco, Cal., for appellee.
Before HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
This matter is before us upon defendant's motion for release pending appeal.


2
A similar application has previously been made and denied in the district court, but the district court did not set forth in writing the reasons for denying the motion.


3
Rule 9(b), Federal Rules of Appellate Procedure provides, in part, that if the district court refuses release pending appeal, or imposes conditions of release, the court shall state in writing the reasons for the action taken.  See also, 18 U.S.C. 3148 pertaining in part to district court motions for release pending appeal and making applicable thereto 18 U.S.C. 3146, paragraph (d) of which requires the judicial officer to set forth in writing the reasons for requiring the conditions imposed.  See also, Ninth Circuit Rule 8.


4
We accordingly remanded this matter to the district court for the limited purpose of setting forth in writing the reasons for the district court denial of release pending appeal in this case.  The district court has now provided a supplemental transcript setting out such a statement.  The reason given is that a substantial danger exists that defendant will, unless retained in custody pending appeal, flee the jurisdiction.


5
We are not persuaded that we should disregard this determination by the district court.  Accordingly, the motion for release pending appeal is


6
Denied.